Citation Nr: 1606479	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for heart disease (diagnosed as coronary artery disease), including as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to an initial rating in excess of 10 percent prior to July 1, 2014 for lumbar strain with degenerative changes, residuals of fracture to L2 and in excess of 20 percent from that date.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to November 1985, June 1993 to July 1993, July 1994 to August 1994, May 1999 to August 1999 and January 2002 to September 2003, and also had additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2010, November 2013 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington.  The May 2010 rating decision, in pertinent part, granted service connection for PTSD with a 30 percent rating effective March 15, 2009, and for lumbar strain with degenerative changes, residuals of fracture to L2 with a 10 percent rating effective March 15, 2009.  The November 2013 rating decision, in pertinent part, denied service connection for heart disease (diagnosed as coronary artery disease) and for left shoulder disability.  An interim December 2013 rating decision increased the rating for PTSD with major depressive disorder to 50 percent effective March 15, 2009.  In an interim July 2014 rating decision the rating for lumbar strain with degenerative changes, residuals of fracture to L2 was increased to 20 percent effective July 1, 2014.  As this was a partial grant of the benefit sought, the matter still remains on appeal.  See Id. at 38.  

The October 2014 rating decision denied service connection for obstructive sleep apnea.  
In October 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.  At the hearing, the Veteran requested and was granted a 60-day abeyance to submit additional medical evidence to support his claim for an increased rating.  At the time of the hearing additional evidence was received (a written statement from the Veteran's wife) with waiver of initial RO consideration.  

The issues of entitlement to service connection for heart disease (diagnosed as coronary artery disease), including as secondary to PTSD, and for obstructive sleep apnea are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 1, 2014, the Veteran's lumbar spine disability was not shown to be manifested by limitation of forward flexion to 60 degrees or less, a combined range of motion limited to 120 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of disc disease were not shown; and separately ratable neurological symptoms were not shown; from July 1, 2014 the Veteran's lumbar spine disability was not shown to be manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; the Veteran did not have incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months due to IVDS that required bed rest prescribed by a physician and treatment by a physician; separately ratable neurological symptoms were not shown.

2.  At the October 2015 Board hearing, the Veteran withdrew his appeals as to service connection for a left shoulder disability and a rating in excess of 50 percent for PTSD.



CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent prior to July 1, 2014 for lumbar strain with degenerative changes, residuals of fracture to L2; and in excess of 20 percent from that date is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a; Diagnostic Code (Code) 5242 (2015).

2.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issues of service connection for a left shoulder disability and a rating in excess of 50 percent for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissed Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

At the October 2015 Board hearing, the Veteran withdrew his appeals as to service connection for a left shoulder disability and a rating in excess of 50 percent for PTSD.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to those issues.  [The Board notes that, with respect to the left shoulder claim, a May 2015 rating decision granted service connection for left shoulder acromioclavicular joint osteoarthritis with a 10 percent rating effective January 31, 2012.]  Accordingly, the Board does not have jurisdiction to review the appeal on these matters, and they are dismissed.


The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  In any event, by correspondence dated in April 2009 and August 2014, VA notified the Veteran of the information needed to substantiate and complete his claim for a higher rating, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in the July 2014 supplemental statement of the case (SSOC).  The Veteran has not alleged any notice errors or omissions.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in conjunction with his claim in February 2010 and July 2014.  The reports of those examinations describe his disability in sufficient detail to allow for application of the relevant rating criteria.  Therefore, they are adequate to support a decision on the merits.  At the hearing the Veteran submitted his wife's written statement, and he was granted a 60-day abeyance to submit additional evidence, to include private treatment records from Hudson Bay Medical Group.  He had been advised in the April 2014 SSOC that Hudson Bay Medical Group responded to the RO's request for records from them by indicating "10/15/13, 4/9/12 notes re-back pain" but that treatment records from Hudson Bay Medical Group were not submitted.  As the Veteran was advised of the response from Hudson Bay Medical Group and was afforded an opportunity to provide the treatment records,  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Disability ratings are determined by the application of a schedular rating, which is based on an average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate ratings ("staged ratings") may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.   § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, Code 5242, pertaining to degenerative arthritis of the spine.  Degenerative arthritis of the spine (5242) is to be rated under Code 5003. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Notes following the General Rating Formula criteria provide the following: first, associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in the regulation.  38 C.F.R. § 4.71a.

Intervertebral disc syndrome (IVDS) is rated under either the General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS); whichever is more favorable to the Veteran.  38 C.F.R. § 4.71a, Codes 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, Code 5243, Note 1.

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

When evaluating disabilities of the musculoskeletal system, an increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.   

On February 2010 VA spine examination, the Veteran reported that in 1989 while on active duty he had a traumatic parachute fall where he fractured his lumbar spine.  He was hospitalized for 5 days and was eventually put in a shall brace.  It took eight months to get well so that he could jump (parachute) again.  At the time of the examination he reported that he had soreness and stiffness in his back.  He reported that his back was tight.  He had no radiating pain, numbness, tingling, tremors, or weakness in the lower extremities.  He had no bowel or bladder dysfunction or incapacitating episodes.  He did not describe having any treatment.  Since 1989 he had not used a back brace.  He walked without any problems and was unlimited in walking.  He had no problems with eating, bathing, grooming, toileting, or dressing.  There was no tightness with his shoes and socks; he could still complete that activity.  He complained of repetitive movement with lifting, carrying, bending or twisting, or just getting up in the morning with stiffness, soreness, and reach for things.  There had been no trauma, injurious episodes, or falls.  He had no recent studies since the 1980's.  On examination, he was in no acute distress.  He had the ability to rise up on his toes, rock back on his heels.  He had full sensation from head to toe bilaterally with downward toes and no clonus.  There were 2+ reflexes in knees jerk and Achilles.  He had 5/5 strength for dorsiflexion, plantar flexion, inversion, eversion, knee flexion/extension, and hip flexion/extension.  There was tenderness to palpation about the lower lumbar spine.  Sacroiliac joints were nontender.  He had negative Patrick (fabere's), straight leg, and cross over tests.  On ROM testing forward flexion was to 80 degrees, lateral flexion was to 25 degrees, combined rotation was to 70 degrees and extension was to 22 degrees.  All were performed multiple times without deficit and without change.  He had normal sensation bilaterally.  The assessment was chronic lumbar spine strain superimposed in degenerative changes at L2 with history of fracture.  The examiner noted that the Veteran would lose between 10 and 15 degrees of his overall range of motion, strength, coordination, and fatigability associated with repetitive movement flares, and that would be on flexion due to pain.  The Veteran did not report for x-rays.  The Veteran was in the National Guard and worked as a firefighter.  He also worked full-time as a paramedic firefighter.  He worked one to two days on or one to two days off in the schedule.  He had missed approximately four shifts where he had used sick leave in the last year.  

Based upon the foregoing, prior to July 1, 2014, under the General Rating Formula, the Veteran's lumbar spine disability was not shown to be manifested by limitation of forward flexion to 60 degrees or less, a combined ROM limited to 120 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, to warrant the next higher (20 percent) rating under General Rating Formula.  Thus, the manifestation of the Veteran's symptoms, prior to July 1, 2014, more nearly approximate the criteria for a 10 percent rating which is currently assigned, a rating in excess of 10 percent for the period under consideration is not warranted.

In considering whether the Veteran's lumbar spine disability warrants a rating in excess of 20 percent from July 1, 2014 the evidence shows the Veteran underwent a VA thoracolumbar spine examination July 1, 2014.  At that examination, he reported having a parachute jump injury in service and related that currently he experiences daily stiffness and soreness and his back goes out once every 2 weeks.  He is not receiving any treatment for his back by a medical professional.  He reported having flare-ups that impact the function of his back as it flares every 2 weeks in the past 12 months, with a duration of a couple of days.  He has a 95 percent reduction in range of motion during a flare-up.  The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit his range of motion and/or functional ability either during flare-ups or when the joint was used repeatedly over a period of time.  On range of motion testing forward flexion (including where objective evidence of painful motion begins) was to 55 degrees; extension (including where objective evidence of painful motion begins) was to 15 degrees; right and left lateral flexion (including where objective evidence of painful motion begins) were each to 25 degrees; and right and left lateral rotation were each to 30 degrees or greater with no objective evidence of painful motion.  There was no change in any of the degrees of range of motion measurement when repetitive use testing was performed.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  He did experience less movement than normal and pain on movement.  His lumbar paraspinous muscles and lumbar vertebral bodies were tender to palpation.  However, there was no muscle spasm or guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was 5/5 (normal).  There was no muscle atrophy.  Deep tendon reflexes were normal.  He had positive straight leg raising bilaterally.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  There were no neurologic abnormalities or findings (such as bowel or bladder problems) related to a thoracolumbar spine.  IVDS of the thoracolumbar spine was noted; but there were no incapacitating episodes over the past 12 months.  He used a brace regularly.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were no scars.  There were no other pertinent physical findings, complications, conditions, signs or symptoms.  Arthritis was documented on imaging studies.  The diagnosis was degenerative joint disease (DJD) lumbar spine (claimed as lumbar strain with degenerative changes, residuals of fracture to L2).  His thoracolumbar spine disability impacts his ability to work in that lifting is limited.  

At the October 2015 hearing the Veteran testified that he performed almost 500 parachute jumps during his time in service.  He indicated that he has documentation of some very significant hard parachute landings and parachute malfunctions.  Regarding his VA spine examination, he does not recall the examiner asking him to do functions such as bending at the waist, turning left or right from the hips and bending backwards.  Nor did he recall the examiner using a measuring device that looked similar to a protractor.  He stated that an average day with respect to his back is to wake up with pain at a level of 6/10; and if he were to sleep on a soft cushion or in bed with his wife, he would have trouble putting on his socks due to pain shooting down his leg (mainly the right leg).  He stated that he sleeps on a firm surface on the floor and he is very careful on how he uses his back.  He began having complaints of back pain about 10 years ago.  The initial back injury was in 1989 but the last 5 years have been a struggle to get dressed.  At one point he stated he misses about 15 days a month from work; he later stated that he has missed around 14 to 15 days from work in a year or about 2 to 3 weeks.  He works as a firefighter/paramedic and has sick leave available.  He receives treatment for his back from his private primary care provider once a year at his annual physical.  He stated he basically deals with it with exercise and sleeping on a flat surface.  He works full-time as a firefighter paramedic.  

In an October 2015 statement, the Veteran's wife noted, that for the past five years the Veteran has been sleeping on the floor due to his back pain.  When they married 20 years ago, she was aware of his back injury from a parachute jump in October 1989, but for the past 10 years, she noticed that he complains about his back.  If he does not sleep on something flat, he is not able to move very well the next day and putting on socks is almost impossible for him.  She noted that she knows that for him to work as a firefighter/paramedic is taxing on his back, and his mind because he is not able to do his job.  

Based upon the foregoing, the Veteran's lumbar spine disability is not shown to be manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine to warrant the next higher (40 percent) rating under General Rating Formula from July 1, 2014.  Thus, the manifestation of his symptoms, from July 1, 2014, more nearly approximate the criteria for a 20 percent rating which is currently assigned, and a rating in excess of 20 percent for the period under consideration is not warranted.

Furthermore, DeLuca factors that could provide a basis for an increase to the next higher rating for both periods (prior to and from July 1, 2014), have been considered.  However, it is not shown during either period that the Veteran had any functional loss beyond that already being compensated.  The February 2010 examiner noted the Veteran would lose between 10 and 15 degrees of his overall range of motion, strength, coordination, and fatigability associated with repetitive movement flares, which would not warrant a higher rating.  Further, on examination on July 1, 2014 the Veteran reported having flare-ups that impact the function of his back as it flares every 2 weeks in the past 12 months, with a duration of a couple of days, and that he has a 95 percent reduction in range of motion during a flare-up.  However, the examiner noted that the impact on work was that lifting is limited.  Further, the Veteran's testimony varied as to how much time he had lost from work due to his back; however, he also indicated that he was working full-time and had sick leave available.  Also, there is no objective evidence of record demonstrating additional functional loss after repetitive use.  Therefore, the Board finds that the respective percentages of 10 percent prior to and 20 percent from July 1, 2014 under the General Rating Formula contemplates the degree of impairment shown by the evidence of record.  Accordingly, the next higher rating in either instance under these criteria is not warranted for the periods prior to or from July 1, 2014. 

Neurological symptoms warranting separate compensable ratings are not shown at any point throughout the appeal.  Moreover, there is no basis for rating the disability based on incapacitating episodes of IVDS, as the evidence of record does not show that bed rest has ever been prescribed by a physician.  On both examinations the Veteran reported that he had not had any incapacitating episodes.

In this case, the ratings have been staged such that the Veteran's lumbar spine disability was assigned a 10 percent rating prior to July 1, 2014 and a 20 percent rating from that date.  

The Board has considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected lumbar spine disability.  The symptoms and associated restrictions of function shown are fully encompassed by the schedular criteria.  Furthermore, nothing in the record suggests that the disability picture presented by the service-connected lumbar spine disability is exceptional.  While the Veteran has indicated that his lumbar spine disability causes some interference with daily activities and his ability to lift is limited, such impairment is contemplated by the schedular criteria.  Additionally, as discussed above, the painful flare-ups reported by the Veteran are also contemplated by the schedular criteria.  Accordingly, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the evidence shows the Veteran is employed full-time as a firefighter paramedic.  Accordingly, the Board finds that the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the Board concludes, that the preponderance of the evidence is against this claim, and the appeal in the matter must be denied. 


ORDER

An initial rating in excess of 10 percent prior to July 1, 2014 for lumbar strain with degenerative changes, residuals of fracture to L2 and in excess of 20 percent from that date is denied.

The appeals seeking entitlement service connection for a left shoulder disorder and a rating in excess of 50 percent for PTSD are dismissed.


REMAND

With regard to the claim of service connection for sleep apnea, in his Substantive Appeal (VA Form 9) the Veteran noted that he has further buddy statements to present regarding his sleep apnea.  He should be given the opportunity to submit such statements.

At the October 2015 hearing, the Veteran's representative related that a physician has described the Veteran's coronary artery disease as being brought on by longstanding, untreated PTSD.  He stated that there are some very significant studies that have been done recently (by VA, the National Institute of Science, Department of Epidemiology and the Wilton Looney Chair of Cardiovascular Research through the National Institute of Science sponsored by VA) that link PTSD to coronary artery disease using objective measures of heart disease such as cardiac imaging and clinical histories.  He stated that VA has not set up an examination to consider the Veteran's heart disease as a secondary condition.  The representative argues further that the Veteran's heart disease is due to his service-connected PTSD, which is service connected at 50 percent.  He stated the Veteran's heart disease is strictly because of PTSD and the central nervous system has affected the cardiovascular system significantly enough to where the studies he referenced directly impact exactly what the Veteran is experiencing.

While the Veteran has not been afforded a VA examination to address the etiology of the claimed heart disease, applicable law requires a VA examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) insufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the low threshold of McClendon has been met.  As such, the Veteran should be scheduled for a VA examination to diagnose him with all current heart diseases and to determine the nature and likely etiology (including whether a heart disease was caused or aggravated by a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Please ask the Veteran to provide the buddy statements regarding obstructive sleep apnea that he referenced in his November 2015 substantive appeal.

2.  Please perform any further development necessary with regard to the claim for service connection for obstructive sleep apnea, to include a VA examination, if deemed necessary.

3.  The AOJ should arrange for an appropriate examination to determine the nature and likely etiology of his current heart disability.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed appropriate should be completed. 

Based on an examination and interview of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify, by medical diagnosis, each heart disability entity found, specifically indicating whether any diagnosis qualifies as an ischemic heart disease; and 

(b) As to each diagnosed heart disability entity, please indicate when such was first manifested, and identify the most likely etiology, specifically including whether each such diagnosed heart disability is at least as likely as not (a 50 percent or better probability) related to the Veteran's active service; and

(c) If a heart disability is found, and is determined to not be directly related to the Veteran's service, please indicate whether it is at least as likely as not (a 50 percent or better probability) that the heart disability was caused by the Veteran's service-connected PTSD; and

(d) ) If a heart disability is found, and is determined to not be directly related to the Veteran's service or caused by his PTSD, please indicate whether it is at least as likely as not (a 50 percent or better probability) that the heart disability was aggravated (permanently worsened) by the Veteran's service-connected PTSD.

The examiner is asked to explain the rationale for all opinions.  

4.  The RO should then review and readjudicate the claims of service connection for a heart disability and sleep apnea.  The Veteran should be apprised of his right to submit additional evidence to support his claims (to include the buddy statements he referenced).  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


